2:18-cv-02148-CSB-EIL # 21-3   Page 1 of 61                                   E-FILED
                                              Tuesday,
                                                Friday, 09
                                                        05 October, 2018 11:06:29
                                                                             03:47:10 AM
                                                                                       PM
                                                         Clerk, U.S. District Court, ILCD




                        Exhibit 2
           2:18-cv-02148-CSB-EIL # 21-3       Page 2 of 61
           '-I LJ, ()()2,   0
-z?/,_7,
      1f   3.r-                 UNITED STATES COURT OF APPEALS
                                   FOR THE SEVENTH CIRCUIT
                                           No. 93-3380


VILLAGE OF OCONOMOWOC LAKE,

           Plaintiff-Appellant,                              Appeal from the United      tes
and                               ON "A IMS                  District Court for the Eastern
                                                             District of Wisconsin
TOWN OF SUMMIT,                         1o1
                                                             File No. 93-C-0797
           Plaintiff,
V.                                                           Hon. John W. Reynolds
                                                             Presiding
DAYTON HUDSON CORPORATION,
GEORGE E. MEYER, Secretary, and the
WISCONSIN DEPARTMENT OF
NATURAL RESOURCES,
                                                 A _ 7th Circuit
                                          U SC
           Defendants-Appellees,           .F.iL ED
and
            .                                    o 151993 CB
VALDUS V. ADAMKUS, Regional                .    RUBBE
Administrator, CAROL BROWNER;HOMASc[e:i~
Administrator, and the U.S.     DOC. ,11:,_ _ _ _ __
ENVIRONMENTAL PROTECTION
AGENCY,
                    Defendants.


                                 PLAINTIFF-APPELLANT'S BRIEF


                                              FRIEBERT, FINERTY & ST. JOHN, S.C.
                                                    William S. Roush, Jr.
                                                    Matthew W. O'Neill
                                              Attorneys for Plaintiffs-Appellants

P.O. ADDRESS:
330 East Kilbourn Avenue - Suite 1250
Milwaukee, Wisconsin 53202
(414) 271-0130
      2:18-cv-02148-CSB-EIL # 21-3       Page 3 of 61



                          CERTIFICATE OF INTEREST

       The undersigned, counsel of record for Village of Oconomowoc Lake, plaintiff-
appellant, furnishes the following information in compliance with Rule 26 .1 :

      (1)    The full name of every party or amicus the attorney represents in this case:

                    Village of Oconomowoc Lake

      (2)    If such party or amicus is a corporation:

      i)     Its parent corporation, if any; and

      ii)    A list of stockholders which are publicly held companies owning 10% or
             more of the stock in the party or amicus:

                    The Village of Oconomowoc Lake, is a municipal corporation, does
                    not have a parent corporation and does not have any publicly held
                    stockholders.

       (3)    The names of all law firms whose partners or associates have appeared for
the party in the case or are expected to appear for the party in this court:

                    Friebert, Finerty & St. John, S.C.
                    Two Plaza East - Suite 1250
                    330 East Kilbourn Avenue
                    Milwaukee, Wisconsin 53202
                    Phone:        414/271-0130
                    Fax:          414/272-8191

      Dated at Milwaukee, Wisconsin, this       /r/"- day of November, 1993.
                                        FRIEBERT, FINERTY & ST. JOHN, S.C.


                                        By: ~               JU~»d
                                           wlliamS.Roush, Jr.
                                           Matthew W. O'Neill




                                           11
      2:18-cv-02148-CSB-EIL # 21-3              Page 4 of 61




                                    TABLE OF CONTENTS


CERTIFICATE OF INTEREST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   n

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . m

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  v

JURISDICTIONAL STATEMENT . . . . . . . . . . . . .· . . . . . . . . . . . . . . . .                     1

STATEMENT OF THE ISSUES                   .. . . . . . . . . . . . . . . . . . . . . . . . . . . . .    3

STATEMENT OF THE CASE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     4

STATEMENT OF FACTS                                                                                      5

STANDARD OF REVIEW                                                                                      7

ARGUMENT           . . . . . . . . . . . . . . . . . .. . . . .. .. . . . . . . . . . . . . . . . .     7

      I.      THE DISTRICT COURT HAD JURISDICTION OVER THE
              VILLAGE'S CLEAN AIR ACT CLAIMS . . . . . . . . . . . . . . . .                            7

              A.       The Clean Air Act is Intended to Cover Cases Where States
                       Fail to Comply With Mandated Air Pollution Regulations . . .                     8

              C.       In Order to Comply with the Clean Air Act, Wisconsin
                       Elected to Regulate Indirect Stationary Sources of Pollutants
                       in its Part D SIP . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

              D.       The Undisputed Allegations in the Complaint Demonstrate the
                       Distribution Center is a Major Stationary Source of NOx
                       Emissions Under Wisconsin's Part D SIP . . . . . . . . . . . . . 19

              E.       Wisconsin's Part D SIP is Enforceable Under the Clean Air
                       Act    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

       II.    THE DISTRICT COURT HAD JURISDICTION OVER THE
              VILLAGE'S CLEAN WATER ACT CLAIMS . . . . . . . . . . . . . . 27

                                                  111
      2:18-cv-02148-CSB-EIL # 21-3         Page 5 of 61



             A.     The Complaint Alleges that Dayton Hudson Has Discharged
                    and is Currently Discharging Pollutants in Violation of
                    § 301(a) of the Clean Water Act . . . . . . . . . . . . . . . . . . 27

             B.     The Discharge of Pollutants into Groundwater Which Will
                    Migrate to Navigable Waters is Covered Under the Clean
                    Water Act. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

             C.     The District Court Failed to Consider Other Violations of the
                    Clean Water Act Alleged in the Complaint . . . . . . . . . . . . 37

                    1.     The CWA Requires Persons to Obtain a Storm Water
                           Discharge Permit to Commence Construction Which
                           Will Involve the Disturbance of More Than Five Acres
                           of Land Area . . . . . . . . . . . . . . . . . . . . . . . . . . 38

                    2.     The Notice of Intent Submitted by Dayton Hudson to
                           WDNR Does Not Constitute Compliance With the
                           Clean Water Act . . . . . . . . . . . . . . . . . . . . . . . . 40

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

DISTRICT COURT DECISION AND ORDER

STATUTORY ADDENDUM




                                             IV
        2:18-cv-02148-CSB-EIL # 21-3          Page 6 of 61




                                TABLE OF AUTHORITIES


Cases


        Barnhart v. United States, 884 F.2d 295 (7th Cir. 1989) . . . . . . . . . . . . 7

        Connecticut Fundforthe Environment v. U.S. EPA, 672 F.2d 998
             (2nd Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24, 26, 27

        Dague v. City of Burlington, 935 F.2d 1343 (2nd Cir. 1991),
             rev'd, 112 S.Ct. 2638 (1992) . . . . . . . . . . . . . . . . . . . . . .        1, 28

        Dague v. City of Burington, 976 F.2d 801 (2nd Cir. 1992) . . . . . . . . . . . 1

        Hoffman Homes, Inc. v. Administrator, U.S. EPA, 961 F.2d 1310
             (7th Cir. 1992), vacated, 975 F.2d 1554, on rehearing, 999
             F.2d 256 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

        Hoffman Homes, Inc. v. Administrator, U.S.EPA, 999 F .2d 250
               (7th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

        Inland Steel Co. v. EPA, 901 F.2d 1419 (7th Cir. 1990) . . . . . . . . . . . 32

        Kelley v. United States, 618 F. Supp. 103 (W.D. Mich. 1985) . . . . . . 30-33

        McClellan Ecological Seepage Situation v. Weinberger, 707
               F. Supp. 1182 (E.D. Cal. 1988) . . . . . . . . . . . . . . . . . . . . . 32, 36

        Natural Resources Defense Counsel v. U.S. EPA, 494 F.2d 519
               (2nd Cir. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

        Oregon Environmental Counsel v. Oregon Department of
             Environment Quality, 36 E.R.C. 1001 (D. Or. 1992) . . . . . . . . . . 8

        Oregon Environmental Counsel v. Oregon Department of
             Environmental Quality, 775 F. Supp. 353 (D. Or. 1991) . . . . . . . . 8

        Pullman-Standard v. Swint, 456 U.S. 273, (1982) . . . . . . . . . . . . . . . . . 7


                                                V
      2:18-cv-02148-CSB-EIL # 21-3           Page 7 of 61



      United States v. Frezzo Brothers, Inc., 602 F .2d 1123 (3rd Cir.
              1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 41

      United States v. Byrd, 609 F.2d 1204 (7th Cir. 1979) . . . . . . . . 31, 33, 37

      United States v. Riverside Bayview Homes, Inc., 474 U.S. 121
             (1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31, 34

      Zands v. Nelson, 779 F. Supp. 1254 (S.D.Cal. 1991) . . . . . . . . . . . . . . 1


Statutes and Regulations

      28 U.S.C. § 1291 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passrm

      33 U.S.C. § 1311 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

      33 U.S.C. § 131l(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 29

      33 U.S.C. § 1342 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

      33 U.S.C. § 1365 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. § 7401, et seq . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. § 7410(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. §§ 7501, et seq . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. § 7502 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. § 7503 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      42 U.S.C. § 7511a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 25

      42 U.S.C. § 7604(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

      33 C.F.R. § 320.4(b)(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

      40 C.F.R. § 122.21(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29


                                               VI
2:18-cv-02148-CSB-EIL # 21-3          Page 8 of 61



40 C.F.R. § 122.21(c)(l) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 39

40 C.F.R. § 122.26       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38, 39

40 C.F .R. § 122.26(a)(l)(ii) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

40 C.F.R. § 122.26(b)(14) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

40 C.F.R. § 123.25(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

40 C.F.R. § 123.27(a)(3) . . . . . . . . . . . . . . .- . . . . . . . . . . . . . . . . 41

§ 144.30(16), Wis. Stats. (1991-92) . . . . . . . . . . . . . . . . . . . . . . . . . 17

§ 144.30(23), Wis. Stats., (1981-82) . . . . . . . . . . . . . . . . . . . . . . . . 15

§ 144.391(1)(a), Wis. Stats. (1981-82) . . . . . . . . . . . . . . . . . . . . . . . 16

§ 144.393(2), Wis. Stats. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-20

§ 144.393(3)(a), Wis. Stats.      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

§ NR 400.02(29), Wis. Admin. Code             . . . . . . . . . . . . . . . . . . . . . . . 15

§ NR 400.02(47), Wis. Admin. Code             . . . . . . . . . . . . . . . . . . . . . . . 16

§ NR 405.02(22)(d), Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . 17

§ NR 400.02(64), Wis. Admin. Code             . . . . . . . . . . . . . . . . . . . . . . . 16

§ NR 406.01, Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . . . . . 19

§ NR 406.02(3), Wis. Admin. Code             . . . . . . . . . . . . . . . . . . . . . . . . 19

§ NR 406.06(1)(a), Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . . 19

§ NR 406.13, Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . . . 18, 25

§ NR 408.02(21), Wis. Admin. Code             . . . . . . . . . . . . . . . . . . . . . . . 18

§ NR 408.02(21)(b), Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . 18


                                        vn
      2:18-cv-02148-CSB-EIL # 21-3          Page 9 of 61



      § NR 408.03(5), Wis. Admin. Code . . . . . . . . . . . . . . . . . . . . . . . . 18


Other Authorities

      42 Fed. Reg. 37128 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

      45 Fed. Reg. 38419       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

      46 Fed. Reg. 22374 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 14

      53 Fed. Reg. 40415      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

      55 Fed. Reg. 26814 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

      57 Fed. Reg. 59928 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                              viii
        2:18-cv-02148-CSB-EIL # 21-3          Page 10 of 61




                             JURISDICTIONAL STATEMENT

        The Plaintiff-Appellant, the Village of Oconomowoc Lake (the Village),

commenced this action in the United States District Court for the Eastern District of

Wisconsin on July 30, 1993, pursuant to the citizen suit statutes in the federal Clean

Air Act, 42 U.S.C. § 7604(a)(l) through (3), and the federal Clean Water Act, 33

U.S.C. § 1365; and, prior to the filing of the action, the-Village served a Notice of

Intent to commence the action on July 26, 1993. Personal service was accomplished

upon all of the named defendants in the action pursuant to Rule 4, Fed.R.Civ.P.

Defendant-Appellee Dayton Hudson Corporation is incorporated in the State of

Minnesota and also has its principal place of business in the State of Minnesota.

        The Village commenced the action on July 30, 1993, in reliance on the terms of

42 U.S.C. § 7604(a)(3), 33 U.S.C. § 1365 and the reported decisions in Dague v.

City of Burlington, 935 F.2d 1343, 1349-50 (2nd Cir. (1991), rev'd on other

grounds, 112 S.Ct. 2638 (1992)1, and Zands v. Nelson, 779 F.Supp. 1254, 1260-61

(S.D.Cal. 1991.)

        On September 24, 1993, the Clerk of District Court entered and docketed a

final judgment, dismissing the Complaint in the action for lack of subject matter

jurisdiction, consistent with the prior written Decision and Order of the District Court,

issued on the same date. After entry of the final judgment by the Clerk, the Village


    1
       Certiorari was explicitly limited to the appropriateness of the attorneys fees awarded to the
plaintiffs. Dague v. City of Burlington, 976 F.2d 801, 802 (2nd Cir. 1992).

                                                 1
      2:18-cv-02148-CSB-EIL # 21-3      Page 11 of 61




filed a Notice of Appeal and paid the appropriate docketing fee on September 24,

1993, pursuant to Rule 3 and Rule 4, Fed.R.App.P.

      The Court of Appeals for the Seventh Circuit has jurisdiction of this appeal as

an appeal as of right pursuant to 28 U.S.C. § 1291.




                                          2
      2:18-cv-02148-CSB-EIL # 21-3       Page 12 of 61



                           STATEMENT OF THE ISSUES

       The Village of Oconomowoc Lake filed this lawsuit alleging claims under the

Clean Air Act and the Clean Water Act. The District Court dismissed the Complaint

for lack of subject matter jurisdiction because it concluded: (1) Wisconsin's indirect

source review program, adopted as part of its State Implementation Plan in order to

comply with Part D of the Clean Air Act, is not enforceable under the Clean Air Act;

and (2) groundwater which is connected by migration to navigable waters is not

regulated by the Clean Water Act. Accordingly, the issues presented for review are:



       1.    Does 42 U.S.C. § 7604(a)(3) include permits established in a State
             Implementation Plan, which is adopted pursuant to 42 U.S.C. § 7410(a)
             and Part D of the Clean Air Act, and formally approved by U.S. EPA?

             Answered by the District Court:          No.


      2.     Is the intentional discharge of pollutants into a shallow groundwater
             aquifer which is hydrologically connected to nearby navigable waters of
             the United States subject to regulation under the Clean Water Act?

             Answered by the District Court:          No.


      3.     Did the Village of Oconomowoc Lake properly state a cause of action
             under the Clean Water Act based upon Dayton Hudson's failure to apply
             for and obtain a Storm Water Discharge Permit prior to commencement
             of construction of the Target Distribution Center?

             Not answered by the District Court.




                                            3
         2:18-cv-02148-CSB-EIL # 21-3     Page 13 of 61




                             STATEMENT OF THE CASE

         On July 26, 1993, the Village served a Notice of Intent to commence a citizens'

suit against Dayton Hudson, the Wisconsin Department of Natural Resources (WDNR)

and its Secretary, and the U.S. EPA, its Administrator and Regional Administrator,

pursuant to 42 U.S.C. §§ 7604(a)(l) through (a)(3), and 33 U.S.C. § 1365. On July 30,

1993, the Village filed the Complaint in this matter, alleging, inter alia, that the Target

Stores Distribution Center was being constructed in violation of the Clean Air Act (CAA)

and in violation of the Wisconsin State Implementation Plan (SIP) that was approved by

the U.S. EPA pursuant to§ 110 of the CAA, 42 U.S.C. § 7410, and that the ongoing

construction of the Distribution Center without a permit violated the Clean Water Act.

         On August 27, 1993, the defendants moved to dismiss the Complaint for lack of

federal subject matter jurisdiction. On September 24, 1993, the District Court entered

a Decision and Order granting the motion to dismiss for lack of federal subject matter

jurisdiction, and formally dismissed the action. (The District Court's Decision and Order

is appended to the end of this Brief). Pursuant to Rules 3 and 4, Fed. R. App. P., the

Village filed a Notice of Appeal on September 24, 1993.

         On October 8, 1993, the Village moved the District Court pursuant to Rule 62(c),

Fed. R. Civ. P., for injunctive relief to prevent further construction of the Distribution

Center pending the Village's appeal of the District Court's Decision and Order to this

Court.     On October 13, 1993, the District Court denied the Village's motion.        On



                                             4
         2:18-cv-02148-CSB-EIL # 21-3             Page 14 of 61




October 29, 1993, the Village moved this Court for injunctive relief pending appeal

pursuant to FRAP 8. That motion is currently pending.

                                     STATEMENT OF FACTS

          Target Stores, a division of Dayton Hudson Corporation, is currently constructing

a 1.1 million square foot Distribution Center on 100 acres of land at the northwest

quadrant of the intersection of State Highway 67 and County Highway B in the City of

Oconomowoc, Wisconsin. Complaint,                  18    (Appx., p. 11). 2 See also Appx., p. 88. 3

The Village of Oconomowoc Lake lies immediately to the northeast of the proposed

facility, surrounding Oconomowoc Lake. (Appx., pp. 67-68). The site on which the

Distribution Center is currently being constructed is abutted on the east and west by

private residences, on the north by the Olympia Resort and on the south by a corporate

park. Complaint,        1 11   (Appx., p. 12, 88-89). An elementary school attended by 500

children is immediately east of the site, on the northeast corner of State Highway 67 and

County Highway B. Id.

          On April 9, 1993, Dayton Hudson filed a Notice of Intent (NOi) with WDNR for

the proposed construction of the Distribution Center. (Appx., pp. 68-72). On April 22,

1993, WDNR informed Dayton Hudson by letter of its receipt of Dayton Hudson's NOi,



    2
        "Appx., p.   . " refers to the Petitioner-Appellant's Appendix.
    3
      Page 88 of the Appendix is a reproduction of an aerial photograph that was originally published on
August 6, 1993, in the Milwaukee Journal. Viewing the facility from the south-southwest to the north-
northeast, the photograph depicts the status of the Target Distribution Center at that time, and the location
of the Distribution Center with respect to the Village of Oconomowoc Lake.

                                                     5
       2:18-cv-02148-CSB-EIL # 21-3        Page 15 of 61




and stated that WDNR intended to have a general construction site storm water discharge

permit available for issuance at an unspecified future date, after WDNR promulgated

administrative rules regarding such discharges. (Appx., p. 61-67). WDNR stated that

the proposed Distribution Center construction would be covered by the permit as soon as

it was issued. (Appx., p. 61).

        According to the Affidavit of Dean Wenger, a Dayton Hudson employee,

construction of the Distribution Center began on June 4, 1993, and is continuing on a

daily basis. (Appx., pp. 90-92). The plans for the Distribution Center include a parking

lot and vehicle storage facilities sufficient to hold in excess of 1,300 vehicles, including

over 600 employee vehicles and 700 semi-trailers. Complaint,     1 10 (Appx., p. 12). The
plans also include a 10,000 gallon above-ground diesel fuel storage tank for the on-site

fueling of semi-trucks and yard vehicles. Id.

        A significant feature of the Target Distribution Center is the collection of all

surface water runoff from the 1. 1 million square foot roof of the building and more than

25 acres of paved areas, and the discharge of such runoff to a 6-acre retention pond,

where it will be intentionally "exfiltrated" to the groundwater aquifer immediately beneath

it.   Complaint   1 45 (Appx., p. 22). The private residences in the Town of Summit
abutting the construction site on the east depend upon shallow "sand point" groundwater

wells to supply drinking water. Complaint,       1 11 (Appx., p. 12). The residents of the
Village of Oconomowoc Lake, a few thousand feet to the northeast of the Distribution

Center, depend upon shallow groundwater wells in that aquifer for drinking water, just

                                             6
      2:18-cv-02148-CSB-EIL # 21-3        Page 16 of 61




like the Town of Summit residents along Summit Center Drive. Complaint,          11 11, 51
(Appx., pp. 12, 23).

                               STANDARD OF REVIEW

       This case was determined on a motion to dismiss pursuant to Fed. R. Civ P.

12(b)(l) for lack of federal subject matter jurisdiction. The District Court stated that in

resolving the motion, it did not consider "facts outside the complaint. " Decision and

Order, p. 3 n.2. Therefore, because the issues before the Court involve only questions

of law, the standard of review is de novo. Pullman-Standard v. Swint, 456 U.S. 273,

287 (1982).

       On review of a District Court's grant of a motion to dismiss for want of subject

matter jurisdiction, this Court has stated that it will reverse the decision "if there were

any set of facts upon which relief might be granted." Barnhart v. United States, 884

F.2d 295, 296 (7th Cir. 1989).

                                      ARGUMENT


I.     THE DISTRICT COURT HAD JURISDICTION OVER THE VILLAGE'S
       CLEAN AIR ACT CLAIMS.

       The essence of the Village's CAA claim under 42 U.S.C. § 7604(a)(3) is that the

Target Distribution Center is a major indirect source of NOx for which a permit is

required under Wisconsin's Part D SIP, as approved by the U.S. EPA pursuant to§ 110

of the CAA, 42 U.S.C. § 7410. Because Dayton Hudson applied for and was issued a

"minor, new, attainment air pollution source" permit rather than a new, maJor,

                                             7
        2:18-cv-02148-CSB-EIL # 21-3              Page 17 of 61




nonattainment area permit, Dayton Hudson has never applied for or obtained the

necessary permit to construct such a major nonattainment area source, no state or federal

agency has made the findings necessary to support the issuance of such a permit, 4 and

the ongoing construction violates the Wisconsin Part D SIP and the CAA.

        A.      The Clean Air Act is Intended to Cover Cases Where States Fail to
                Comply With Mandated Air Pollution Re2ulations.

        This case is what the Clean Air Act citizen suit statute, 42 U .S.C. § 7604(a), is

all about. When a State fails to fulfill the promises it has made to the federal government

under the CAA, Congress chose to enlist the assistance of citizens and has given them

a forum before a disinterested and non-elected federal judiciary to compel compliance.

That is why Congress created the citizen suit statute in the first instance, and that is why

Congress strengthened and broadened the citizen suit statute in the CAA Amendments of

1977, when it created Part D of the CAA. See, e.g., Oregon Environmental Counsel v.

Oregon Department of Environmental Quality, 775 F. Supp. 353, 364 (D. Or. 1991);

Oregon Environmental Counsel v. Oregon Department of Environment Quality, 36

E.R.C . 1001, 1012-13 (D. Or. 1992).

        The importance of the availability of a federal forum in which to ensure

compliance with environmental regulation dictated by the CAA is highlighted when local

political pressure and a State's overriding desire for economic development cause a State


    4
      This factor completely distinguishes this case from cases in which a State agency properly applied
the law to the facts and made the necessary findings, but the plaintiffs contended that the findings or the
supporting review was erroneous.

                                                    8
        2:18-cv-02148-CSB-EIL # 21-3              Page 18 of 61




to overlook or ignore those regulations. The City of Oconomowoc wants the Distribution

Center to be constructed so that the City can benefit from $800,000 a year in property

tax revenues. The State of Wisconsin wants the Distribution Center to be constructed in

Wisconsin because it too will benefit from the influx of capital and the creation of jobs.

The State has either paid or promised to pay Dayton Hudson and the City at least $ 1.1

million in State funds for land acquisition costs and road· reconstruction costs, in order

to induce Dayton Hudson to put the facility in the State of Wisconsin. 5

        In this case, Wisconsin was in direct competition for the Distribution Center with

the State of Illinois.       Although Wisconsin elected to continue regulating "indirect"




    5
      The influence of the State's zeal in securing and promoting the project was rather startlingly set out
in the text of an April 15, 1993, "E-mail" memo to the Director of Wisconsin's Bureau of Air
Management, Mr. Donald Theiler, from Mr. Ralph Patterson, an employee of the WDNR who was
directly involved in the permitting of the Distribution Center:

                Target received a conditional use permit from the Oconomowoc City
                Council last night. Our permit is the only permit they need to complete
                construction.

                                                   ***
                Mike Scott and I have a real concern regarding how the environmental
                assessment was handled by [southeast] district in this project. If you can
                believe this, the environmental assessment states that this project will
                "cause a significant increase in ground level ozone.["]

                . . . I would speculate, and Mike Scott does not disagree with this
                speculation, that if we are brought to court on this we may be forced
                into completing an EIS which would delay the permit. Target wants to
                dig dirt on May 1. This would not make Governor Thompson look very
                good. (emphasis added)

Complaint, Exhibit A (Appx., p . 33).

                                                     9
        2:18-cv-02148-CSB-EIL # 21-3             Page 19 of 61




stationary sources in 1981, see 46 Fed. Reg. 223746 (discussed infra at pp. 13-19), the

State of Illinois has no regulatory program for "indirect" stationary sources of air

pollution. It is also a matter of common knowledge that for more than a decade the State

of Wisconsin and the State of Illinois have been bickering over who is to blame for the

"Severe Area" of ozone nonattainment in southeast Wisconsin. The two states routinely

object to the inadequacies of each others' State Implementation Plan for ozone control;

and, in 1980, Wisconsin went so far as to sue U.S. EPA to compel Illinois to implement

more stringent controls over ozone precursors such as nitrogen oxides (NOx) and volatile

organic compounds (VOCs). 7

        Regardless of Wisconsin's desire for economic development, the fact remains that

m 1981, pursuant to 42 U .S.C. § 7410(a)(5)(A)(i), the State of Wisconsin formally

obligated itself to the federal government that, in order to reduce air pollution in

Southeastern Wisconsin and other areas of "nonattainment," Wisconsin would regulate

"indirect" stationary sources of air pollution in the same way it regulated "direct"

stationary sources of air pollution, and that Wisconsin would subject both types of sources

to the requirements of a State Implementation Plan (SIP) adopted pursuant to Part D of

the CAA, 42 U.S.C. §§ 7501, et seq.


    6
      Relevant rulemak:ings, states statutes and state and federal regulations are appended as an Addendum
to this Brief.
    7
      See, e.g., 57 Fed. Reg. 59928 (12/17 /92) (Wisconsin opposed lifting of sanctions against Illinois);
53 Fed. Reg . 40415 (10/17 /88) (Wisconsin submitted comments opposing approval of portion of Illinois
SIP); and 55 Fed. Reg. 26814 (6/29/90) (discussing Wisconsin v. Reilly, Case No. 87-C-0395 (E.D.
Wis.)). Relevant portions of the Federal Register are included in the Statutory Addendum.

                                                   10
        2:18-cv-02148-CSB-EIL # 21-3           Page 20 of 61




        As a result of Wisconsin's refusal to abide by its legal obligations in this case, the

Village and its residents will suffer the exacerbation of unhealthful air quality in one of

the few areas of the United States that has been classified as a "Severe Area" of ozone

nonattainment. 8 The State cannot reasonably dispute the fact that the Distribution Center

is a "major source" of nitrogen oxides (NOx), an ozone "precursor." The State's own

witness testified under oath that the Distribution Center         will cause the emission of 327
tons of NOx per year.

        Q      Mr. Meier, I believe earlier we agreed that with respect to
               conducting an analysis like Exhibit 2, rather than 740 trucks per day
               we ought to use 504 trucks per day; correct?

        A      Yes.

        Q      And instead of 365 days per year, we should use 313 days per year;
               correct?

        A      Yes.

        Q      Using 504 trucks per day, 313 days per year, with the average
               trip length of 50 miles, I'd like you to calculate, if you would, for
               me the total annual emissions of nitrogen oxide using the
               emission factor for heavy duty diesel vehicles traveling at 55
               miles per hour that was calculated by Mobile 5.a in Exhibit 20. 9

        A      Comes out to 327, if I punched the numbers correctly.




    8
     Only Los Angeles and the Upper Metroplex of New York City have worse ozone problems than
Southeast Wisconsin.
   9
     The U.S. EPA Mobile 5a computer model produces separate emission factors for carbon monoxide
(CO), nitrogen oxides (NOx), and hydrocarbons (HC), for a variety of vehicle types, ranging from light
duty gas vehicles (LDGV) to semi-trucks or heavy duty diesel vehicles (HDDV).

                                                 11
      2:18-cv-02148-CSB-EIL # 21-3        Page 21 of 61




       Q      So, that would be 504 trucks per day -- just so I can run through the
              calculation, make sure I understand it, that would be 504 trucks per
              day, times 50 miles, times two trip ends per truck, times 313 days
              per year, times the emission factor of 18.83 grams per mile, divided
              by the conversion factor of 907,185 grams per ton?

       A      That's correct. Yes.

                                        * * * * *
       Q      Now, you'd agree, then, I take it, that 327 tons per year is a
              reasonable estimate of the total annual emissions of nitrogen
              oxides for this facility as an indirect source?

                                     [Colloquy Omitted]

              THE WITNESS: Yes, the way that the methods are, as far as
              the arithmetic works out.

Meier Deposition, pp. 119-20 (Appx. pp. 85-86). Incredibly, the State completely failed

during the permitting process to calculate the total annual NOx emissions attributable to

the facility; the State failed to treat the facility as a major nonattainment area pollution

source, despite the fact that its own statutes and regulations required it to do so; and,

instead, the State treated the facility as a "minor, new, attainment air pollution source."

       B.     The Clean Air Act Has Consistently Required Each State to Adopt
              Enforceable Measures Designed to Promote Compliance with the
              National Ambient Air Quality Standards (NAAOS).

       A long time ago Congress determined that something had to be done to eliminate

unhealthful air pollution in our Nation's urban areas. The result was the Clean Air Act,

42 U.S. C. § 7401, et seq. But the States' and local governments' continued inability and

unwillingness to take the steps necessary to reduce air pollution to the health-based


                                             12
       2:18-cv-02148-CSB-EIL # 21-3       Page 22 of 61




standards promulgated by U.S. EPA, has forced Congress to "take a stick" to the States

on three separate occasions in the last 23 years, compelling them to propose, implement

and enforce ever more stringent air pollution control measures, under the threat of

federally ordered construction moratoriums or the withdrawal of federal funding for State

projects, in order to attain compliance with the federally established National Ambient

Air Quality Standards (NAAQS).

       The first "stick" was the CAA Amendments of 1970; the second "stick" was the

CAA Amendments of 1977; and, the latest "stick" was the CAA Amendments of 1990.

Unless the federal courts are willing to enforce these requirements and the legally binding

commitments of the States, however, the will of Congress will continue to be entirely

frustrated.

       In this case, the District Court erroneously concluded that it did not have "subject

matter jurisdiction" to hear this case because 42 U.S.C. § 7604(a)(3) did not confer

jurisdiction on the Court to enforce those portions of the Wisconsin SIP that had been

submitted to and approved by U.S. EPA under Part D of the CAA, pursuant to 42

U.S.C. § 7410(a)(5)(A)(i).

       C.     In Order to Comply with the Clean Air Act, Wisconsin Elected to
              Regulate Indirect Stationary Sources of Pollutants in its Part D SIP.

       Wisconsin is one of the few States that elected, pursuant to 42 U.S.C.

§ 7410(a)(5)(A)(i), to continue its regulation of "indirect" sources of air pollution after

Congress gave the States the option to rescind their indirect source review programs in


                                            13
      2:18-cv-02148-CSB-EIL # 21-3        Page 23 of 61




the CAA Amendments of 1977, codified at 42 U.S.C. § 7410(a)(5)(A)(i) through (iii).

In order to comply with the mandatory requirements of 42 U.S.C . §§ 7502 and 7503, that

were also a part of the 1977 CAA Amendments, Wisconsin amended its statutes to

incorporate the new Part D requirements, making them applicable to both direct and

indirect stationary sources under Wisconsin's existing indirect source review program.

U.S. EPA issued its Notice of Proposed Rulemaking to incorporate the amended statutes

and regulations into Wisconsin's SIP on June 9, 1980, 45 Fed. Reg. 38419. The Final

Rulemaking was published on April 27, 1981, at 46 Fed. Reg. 22374.

       The 1981 revision of the Wisconsin SIP responded to the new provisions of 42

U.S.C. §§ 7502 and 7503, in Part D of the CAA, that forced States to submit SIP

revisions requiring preconstruction review or New Source Review (NSR) of major

emitting sources in "nonattainment areas," and prohibiting the construction of new major

sources of air pollutants in nonattainment areas until: (a) sufficient, legally binding and

federally enforceable off-setting emission reductions had been obtained from allowable

emissions from existing sources (§ 7503(a)(l)(A)); (b) the source demonstrated

compliance with the lowest achievable emission rate (LAER) (§ 7503(a)(2)); (c) the

owner of the new source demonstrated that all of its other sources were in compliance

with emission limitations (§ 7503(a)(3)); and, (d) an analysis of alternative sites, sizes,

production processes, and environmental control techniques for such proposed source

demonstrated that the benefits of the proposed source significantly outweighed the



                                            14
       2:18-cv-02148-CSB-EIL # 21-3       Page 24 of 61




environmental and social costs imposed as a result of its location, construction or

modification(§ 7503(a)(5)).

      One of the statutes incorporated by reference in the 1981 Part D SIP rulemaking

was Wisconsin's definition of "stationary source" that, as permitted by 42 U .S.C.

§ 7410(a)(5)(A)(i), included both direct and indirect sources of air contaminants:

             "Stationary source" means any facility, building, structure or
             installation that directly or indirectly emits or may emit an air
             contaminant only from a fixed location.               (Emphasis
             supplied.)

§ 144.30(23), Wis. Stats., (1981-82). The WDNR regulatory definitions of "direct"

stationary sources and "indirect" stationary sources were also incorporated by reference;

and, although they have been renumbered since 1981, those definitions have always

provided as follows:

             "Direct Source" means any stationary source which may
             directly result in the emissions of any air pollutant or
             contaminant at a fixed location (e.g., building demolition,
             foundry, grain elevator, gravel or stone quarry, paper mill,
             power plant, etc.). (Emphasis supplied.)

§ NR 400.02(29), Wis. Admin. Code.

             "Indirect source" means any stationary source which conveys
             motor vehicles or which attracts or may attract mobile source
             activity and thus indirectly causes the emission of any air
             contaminant. Such indirect sources include, but are not
             limited to highways and roads; parking facilities; retail,
             commercial and industrial facilities; airports; office and
             governmental buildings; and educational facilities. (Emphasis
             supplied.)



                                            15
        2:18-cv-02148-CSB-EIL # 21-3       Page 25 of 61




§ NR 400.02(47), Wis. Admin. Code. Thus, for all purposes under the CAA, in the

Wisconsin Part D SIP the term "stationary source" includes both "direct" stationary

sources and "indirect" stationary sources.

        The 1981 rulemaking by U.S. EPA also incorporated by reference what was then

the statutory definition of a nonattainment "major source":

              Nonattainment area major source. A stationary source is a
              nonattainment area major source if:

              1. The source is located in a nonattainment area or may
              significantly affect the air quality in a nonattainment area; and

              2. The source, considering air pollution control equipment,
              is capable of emitting an air contaminant for which the area
              is classified as a nonattainment area in the following amounts:

              a.     One hundred tons per year or more of sulfur dioxides,
                     particulate matter, carbon monoxide, nitrogen oxides
                     or volatile organic compounds. (Emphasis supplied.)

§ 144.391(1)(a), Wis. Stats. (1981-82). Nitrogen oxides and volatile organic compounds

(VOCs) are both ozone "precursors" that interact with sunlight to form ozone.

§ NR 400.02(64), Wis. Admin. Code. Waukesha County was a nonattainment area for

ozone in 1981, just as it is a "Severe Area" of ozone nonattainment now. Complaint,

1 24   (Appx., p. 16). The 327 tons per year of NOx that the State's witness testified

would be caused by the Distribution Center is certainly more than the 100 tons per year

allowed by the 1981-82 statute.

        The 1981-82 statutory definition of "major source" was subsequently amended to

define "major source" in terms of rules that were promulgated by the WDNR. See, e.g. ,

                                             16
         2:18-cv-02148-CSB-EIL # 21-3            Page 26 of 61




§ 144.30(16), Wis. Stats. (1991-92). For purposes of construction permits issued to new

sources 10 in "Severe Areas" of ozone nonattainment, the WDNR rules currently define

"major source" as follows:

         (21) "Major source" means:

                (a) 1. Any direct stationary source of air pollutants .

                2. Any stationary source of nitrogen oxides specified under
                par. (b);



                (b) For the purposes of applying the requirements of s. NR
                408.03(5), a stationary source for which a complete
                construction permit application was submitted or required to
                be submitted after November 15, 1992, is major for nitrogen
                oxides if it is located in any ozone nonattainment area or
                ozone transport region and it emits, or has the potential to
                emit, nitrogen oxides as follows:




    10
       Under WDNR's existing rules there are very important differences between the Part D SIP
definition of "major source" applicable to new, "major source" construction permits for indirect sources
under Chapter NR 408, Wis. Admin Code, versus the definition of "major stationary source" in Chapter
NR 405, Wis. Admin. Code, applicable to Prevention of Significant Deterioration (PSD) requirements
for direct and indirect stationary sources. The PSD definition of "major stationary source," in
§ NR 405.02(22)(d), Wis. Admin. Code, expressly excludes any consideration or counting of "indirect"
motor vehicle emissions in determining the major/minor status of the facility:

                (d) Mobile source emissions indirectly caused by a source which attracts
                Mobile source activity may not be considered in determining whether the
                source is a major stationary source for the purposes of this chapter.

The absence of any comparable exclusion in the nonattainment area New Source Review regulations for
indirect source construction permits in Chs. NR 406 and 408, Wis. Admin. Code, is conclusive of the
fact that "indirect" vehicle emissions are counted for purposes of the latter regulations that are part of
the Part D SIP.

                                                   17
         2:18-cv-02148-CSB-EIL # 21-3         Page 27 of 61




               (3) Twenty-five TPY or more of nitrogen oxides in any
               severe nonattainment area for ozone; (Emphasis supplied.)

§ NR 408.02(21)(a)l., (a)2., and (b)3, Wis. Admin. Code.                    The terms of § NR

408.03(5), Wis. Admin. Code, then require that the provisions of§§ NR 408 .04 through

NR 408.10, Wis. Admin. Code, be applied to new construction permits for major sources

of NOx as defined by § NR 408.02(21)(b), Wis. Admin. Code. 11

         Any doubt about the applicability of Chs. NR 406 and 408, Wis. Admin. Code,

to "indirect" stationary sources can be conclusively resolved by reference to WDNR's

own rule granting indirect major sources an exemption from only one of the four,

separate, Part D SIP permit criteria for nonattainment area major sources currently found

in § 144.393(2), Wis. Stats.

               NR 406.13 Exemption from requirements for indirect
               sources. Pursuant to s. 144.393(4)(a), Stats., the permit
               requirements in s. 144.393(2)(b) and (3)(a), Stats., do not
               apply to indirect sources.

§ NR 406.13, Wis. Admin. Code. Indirect sources are thus exempted from the Part D

SIP criteria in § 144.393(2)(b), Wis. Stats., requiring that new sources achieve the

"lowest achievable emission rate" (LAER); and, they are also exempt from the

requirements for new major sources in attainment areas under§ 144.393(3)(a), requiring

the application of the "best available control technology" (BACT).                Indirect sources

continue to be subject to the remaining Part D SIP criteria in § 144.393(2), Wis. Stats.


    11
      The ratcheting down of the definition for "major source" of NOx and VOCs in ozone nonattainment
areas resulted from the requirements of the amendments to Part D of the CAA that were part of the CAA
Amendments of 1990, 42 U.S.C. § 7511a.

                                                 18
        2:18-cv-02148-CSB-EIL # 21-3          Page 28 of 61




        The fact that WDNR promulgated specific, but limited regulatory exemptions for

indirect sources in attainment and nonattainment areas should be conclusive of the fact

that the other Part D SIP permit criteria in § 144.393(2), Wis. Stats., are legally

applicable to "indirect" major stationary sources of NOx in ozone nonattainment areas,

including: (a) the requirement for federally enforceable emission offsets (144.393(2)(a));

(b) the requirement that the applicant's other sources be in compliance (144.393(2)(c));

and (c) most particularly, the detailed analysis of alternatives required under

§ 144.393(2)(d), Wis. Stats.

        Since the Target Distribution Center is located in a "metropolitan county" as

defined in § NR 406.02(3), Wis. Admin. Code, 12 and since the Target Distribution

Center has a parking capacity greater than 1000 vehicles, it is subject to the construction

permit requirements of the Wisconsin Part D SIP and 42 U.S.C.                              § 7503.

§ NR 406.06(1)(a), Wis. Admin. Code. As specified by § NR 406.01, Wis. Admin.

Code: "For nonattainment area major sources the construction permit requirements of

ch. NR 408 apply in addition to the requirements of this chapter."

        D.     The Undisputed Allegations in the Complaint Demonstrate the
               Distribution Center is a Major Stationary Source of NOx Emissions
               Under Wisconsin's Part D SIP.

        As proof of the total annual NOx emissions caused by the Target Distribution

Center, the Village incorporated by reference an affidavit of Dr. Tony E. Eggleston into


   12
      The note to the regulation identifies the Counties of Kenosha, Milwaukee, Racine, and Waukesha
as being among those so designated.

                                                19
      2:18-cv-02148-CSB-EIL # 21-3       Page 29 of 61




the Complaint, wherein Dr. Eggleston averred that the Distribution Center will cause the

emission of more than 300 tons per year of NOx in counties which are designated as

Severe Areas for ozone nonattainment. Complaint, Exhibit B (Appx., pp. 34-35). Since

then, the Village also obtained and submitted to the District Court the sworn testimony

of Mr. John Meier, the WDNR employee responsible for determining whether the

Distribution Center was a major or minor source of air pollutants and contaminants under

the CAA and Wisconsin's SIP. Mr. Meier testified that, in making the major/minor

determination for the Distribution Center, he did not calculate the NOx emissions. Upon

reexamination of the data supplied by Dayton Hudson, and applying for the first time

WD NR' s customary method of calculating total annual emissions, Mr. Meier testified that

the facility will cause the emission of 327 tons per year of NOx. See supra, pp. 11-12.

      The State cannot reasonably dispute the fact that the Distribution Center will cause

the emission of over 300 tons per year of NOx. Pursuant to the Wisconsin Part D SIP,

any source emitting more than 25 tons per year of NOx is a "major source."            The

Distribution Center is plainly a "major source" of NOx for which a Part D permit is

required. See§ 144.393(2), Wis. Stats. The WDNR never required and Dayton Hudson

never obtained such a permit.

      E.     Wisconsin's Part D SIP is Enforceable Under the Clean Air Act.

      In its Decision and Order dismissing plaintiff's Complaint, the District Court

distinguished between claims seeking enforcement of a State SIP under 42 U.S.C.

§ 7604(a)(l), versus claims under 42 U .S.C. § 7604(a)(3) to prevent persons from

                                           20
      2:18-cv-02148-CSB-EIL # 21-3        Page 30 of 61




constructing a new major source of air contaminants in a nonattainment area without a

permit "required under" Part D of the CAA.           The essence of the District Court's

Decision and Order was that, even if the Wisconsin SIP required Part D permits for

major indirect sources of NOx, such permits were nonetheless not "required under"

Part D of the CAA.

             The plaintiffs point out, however, that although Wisconsin
             was not required to adopt an "indirect source review
             program," it has chosen to do so, and the program, along
             with the rest of the Wisconsin SIP, has been approved by the
             EPA in accordance with the CAA.              See 42 U.S.C .
             § 7410(a)(5)(A)(i). As a result of that approval, plaintiffs
             contend, the requirements of the Wisconsin SIP have become,
             in effect, the requirements of the CAA. Thus, plaintiffs say,
             if the SIP requires Dayton-Hudson to obtain a major-source
             permit prior to construction of the Center, then the permit is
             also required under the CAA, and so the citizen-suit provision
             applies.

            The difficulty with this analysis is that the pertinent citizen-suit
            provision refers only to permits "required under" Parts C or
            D of the Act, and nothing in those parts purports to
            incorporate by reference the permit requirements of an
            approved SIP. This is significant, because when Congress
            intended to allow civil actions or enforcement actions based
            on noncompliance with the terms of a SIP, as opposed to the
            terms of the CAA, it made that clear. Under a separate
            citizen-suit provision, for example, a federal suit may be
            brought against "any person . . . who is alleged to be in
            violation of . . . an emission standard or limitation under this
            act," and such a standard or limitation is defined to include
            any "standard limitation, or schedule established . . . under
            any applicable State implementation plan." 42 U.S.C.
            §§ 7604(a)(l), 7604(f)(4) . See also 42 U.S.C. §§ 7413(a)(l)
            (permitting EPA to issue orders requiring compliance with
            "an applicable implementation plan"). (Emphasis supplied.)


                                            21
         2:18-cv-02148-CSB-EIL # 21-3           Page 31 of 61




Decision and Order, pp. 5-6. 13 Since Wisconsin, in its Part D SIP, elected to require

permits for both new "direct" and "indirect" major stationary sources in nonattainment

areas, but the federal statutes in Part D did not compel Wisconsin to do so, the District

Court concluded it had no jurisdiction under 42 U.S .C. § 7604(a)(3) and dismissed the

Complaint.

         The Village submits that the first error in the District Court's reasoning lies in the

fact that Part C (Prevention of Significant Deterioration) and Part D (Nonattainment Area

New Source Construction Permits) of the CAA do not in any way create any federal

permitting program for permits to be "required under" their respective provisions.

Rather, and specifically with respect to Part D, the federal statutes require States to

submit revisions to their SIPs, to adopt specific emission control strategies to regulate and

issue State permits to new major sources in nonattainment areas. As part of their Part

D SIP, States are free to elect to regulate both direct and indirect sources m

nonattainment areas in the same fashion pursuant to 42 U.S.C. § 7410(a)(5)(A)(i).

         The second error in the District Court's reasoning lies in the fact that the federal

statutes, by their terms, do incorporate by reference the provisions of each State's SIP.

The conclusion that the language in 42 U.S.C . § 7604(a)(3) regarding permits "required



    13
       As the District Court pointed out in its Decision and Order, the federal definition of "stationary
source" applicable to Part D would exclude "indirect" stationary sources. However, the federal definition
reflects the prohibition against the Administrator requiring States to regulate indirect sources that was
codified in 42 U.S.C. § 7410(a)(5)(A) as part of the CAA Amendments of 1977, but does not preclude
States from electing to apply a broader definition of "stationary source" to regulate indirect stationary
sources as part of their Part D SIP submittal under 42 U.S.C. §§ 7410(a)(5)(A)(i) and 7502, et seq.

                                                   22
      2:18-cv-02148-CSB-EIL # 21-3       Page 32 of 61




under" Part D refers to the Wisconsin Part D SIP is made manifest from the terms of the

statutes themselves. The basic statute requiring the submittal of the Wisconsin SIP, 42

U.S.C. § 7410(a), provides as follows:

              (a)

              (2) Each implementation plan submitted by a State under this
              Chapter shall be adopted by the State after reasonable notice
              and public hearing. Each such plan shall - .



                     (C) Include a program to provide for the enforcement
              of the measures described in subparagraph (A), and regulation
              of the modification and construction of any stationary source
              within the areas covered by the plan as necessary to assure
              that national ambient air quality standards are achieved,
              including a permit program as required in parts C and D;



              (5)(A)(i) Any State may include in a State implementation
              plan, but the Administrator may not require as a condition of
              approval of such plan under this section, any indirect source
              review program. The Administrator may approve and
              enforce, as part of an applicable implementation plan, an
              indirect source review program which the State chooses to
              adopt and submit as part of its plan. (Emphasis supplied.)

42 U .S.C. §§ 7410(a)(2)(C) and (a)(5)(A)(i). The quoted statute makes it clear that the

permits "required under" Part Dare the permits "required under" the Wisconsin SIP, and

that the provisions of a state SIP are unenforceable under the CAA. As part of its

strategy for regulating air pollution in nonattainment areas, Wisconsin could and did elect

to regulate indirect sources of air pollutants by requiring them to obtain a permit under


                                            23
      2:18-cv-02148-CSB-EIL # 21-3        Page 33 of 61



that portion of the Wisconsin SIP that was submitted to U.S. EPA for approval pursuant

to Part D.

       The statutes that comprise Part D of the CAA, 42 U.S.C. §§ 7501, et seq.,

expressly contemplate the incorporation by reference of the plan and permitting program

submitted by Wisconsin under 42 U.S.C. § 7410(a). The terms of 42 U.S.C. § 7502(c),

entitled "Nonattainment Plan Provisions," required that SIP revisions be submitted by

Wisconsin under Part D for the implementation of all "reasonably available control

measures" as expeditiously as practicable. 42 U.S.C. § 7502(c)(l). The same statute

required Wisconsin to submit plans to demonstrate reasonable further progress towards

attainment of the NAAQS in nonattainment areas.           42 U.S.C. § 7502(c)(2).     More

particularly, the same statute required Wisconsin to submit SIP revisions to:         "

include enforceable emission limitations, and such other control measures, means or

techniques . . . as may be necessary or appropriate to provide for attainment of such

standard in such area by the applicable attainment date specified in this part. " 42 U.S. C.

§ 7502(c)(6).

       As suggested by the Court of Appeals' decision in Connecticut Fund for the

Environment v. U.S. EPA, 672 F.2d 998 (2nd Cir. 1982), requiring indirect sources to

obtain a permit under the SIP submitted pursuant to Part D of the CAA is an available

"control measure" and may even be a "reasonably available control measure" for States.

such as Wisconsin, to reduce pollutants and make "reasonable further progress" towards

attaining compliance with the NAAQS.

                                            24
      2:18-cv-02148-CSB-EIL # 21-3       Page 34 of 61




             In its Brief, EPA argues in the alternative that ISR [Indirect
             Source Review] is not a RACM [Reasonably Available
             Control Measure] since, among other reasons, it is "politically
             unacceptable." We have no need to reach the overall
             argument, but we categorically reject the notion that the
             political acceptability of a measure has any relevance to
             whether the measure is "reasonably available" under section
             7502(b)(2).

Id. at 1014 n. 32; citing Natural Resources Defense Counsel v. U.S. EPA, 494 F.2d

519, 524 (2nd Cir. 1974) (rejecting social unacceptability test). Based on the approval

of Wisconsin's Part D SIP revision in 1981, the terms of§ 144.393(2), Wis. Stats., and

the very limited exemption to the Part D SIP requirements for indirect sources found in

§ NR 406.13, Wis. Admin. Code, it is clear that this was indeed intended to be part of

Wisconsin's Part D strategy.

      Although 42 U.S.C. § 7503 is entitled "Permit Requirements," it is nonetheless

clear that the permits referred to and "required under" § 7503 are those that are required

by the States' SIP revisions that were submitted pursuant to § 7502 and approved under

§ 7410(a). The statute expressly refers to, "the permit program required by§ 7502(b)(6)

[sic: 7502(c)(6)] of this title . . . . " Similarly, the terms of 42 U.S.C. § 7511a(d),

applicable to "Severe Areas" of nonattainment, compelled the States to submit revisions

to their SIPs and their individual State permit programs, rather than creating programs

for U.S. EPA to issue federal permits "required under" the amended provisions of Part

D of the CAA.

              Each state in which all or part of a Severe Area is located
              shall, with respect to the Severe Area, make the submissions

                                           25
      2:18-cv-02148-CSB-EIL # 21-3        Page 35 of 61




              described under subsection (c) of this section (relating to
              Serious Areas), and shall also submit the revisions to the
              applicable implementation plan (including the plan items)
              described under this subsection.

Id. The numerous references to State plans, State plan submissions, and the numerous

cross references in Part D to the SIPs approved under 42 U.S.C. § 7410(a), inevitably
                                           II                                 II
lead to the conclusion that the words           required under . . . Part D        in 42 U.S. C.

§ 7604(a)(3) can only refer to the Wisconsin SIP that was submitted to U.S. EPA for

approval under § 7410(a)(2) and (5).

       The inextricable intertwining of Part D and the option to regulate indirect sources

of air pollution was also explicitly recognized in Connecticut Fund for the Environment,

supra. In that case, an administrative appeal of U.S. EPA's review and approval of

Connecticut's Part D SIP submittal and Connecticut's proposal to rescind its indirect

source permitting program, the petitioner contended that U.S. EPA was precluded from

approving the rescission of that part of the Connecticut SIP requiring permits for indirect

sources in nonattainment areas under Part D, based on the argument that the statute

creating the rescission option, 42 U .S.C. § 7410(a)(5)(A)(iii), did not explicitly refer to

Part D of the CAA. The Court of Appeals flatly rejected the argument:

              Section 7410(a)(2)(I) links Part D to the general SIP revision
              process. All SIPs are submitted under§ 7410; if they are for
              nonattainment areas, the only difference is that Part D poses
              additional requirements.      Therefore the references in
              § 7410(a)(5)(A) to plans submitted under § 7410 include
              submissions to meet the requirements of Part D. (Emphasis
              supplied.)


                                                26
      2:18-cv-02148-CSB-EIL # 21-3       Page 36 of 61




Id. at 1014. Even if it is not clear from the terms of the statutes themselves, it should

be clear from the construction of the statutes in Connecticut Fund for the Environment

that the permits referred to as being "required under . . . Part D" in 42 U.S.C.

§ 7604(a)(3) are State permits, required under a State's SIP, for areas classified as

nonattainment areas under Part D.

      Congress intended that citizens be entitled to sue in.federal court under 42 U.S.C.

§ 7604(a)(3) to prevent the construction of a new major source in an nonattainment area

in the absence of a permit "required under" a State's Part D SIP. Any other reading of

§ 7604(a)(3) would make the statute completely meaningless, because there simply are

no permits "required under" Part D other than those permits "required under" a State's

Part D SIP.

      In this case the Village properly invoked the District Court's subject matter

jurisdiction under 42 U.S.C. § 7604(a)(3) pursuant to the clear and unambiguous terms

of the statutes and regulations incorporated by reference into the Wisconsin Part D SIP.

II.   THE DISTRICT COURT HAD JURISDICTION OVER THE VILLAGE'S
      CLEAN WATER ACT CLAIMS.

      A.      The Complaint Alleges that Dayton Hudson Has Discharged and is
              Currently Discharging Pollutants in Violation of§ 301(a) of the Clean
              Water Act.

      The citizen suit statute in the Clean Water Act (CWA) provides in part:




                                           27
         2:18-cv-02148-CSB-EIL # 21-3            Page 37 of 61



                (a)     Except as provided in subsection (b) of this section, 14
                        any citizen may commence a civil action on his own
                        behalf--

                (1)     against any person (including (i) the United States, and
                        (ii) any other governmental instrumentality or agency
                        to the extent permitted by the eleventh amendment to
                        the Constitution) who is alleged to be in violation of
                        (A) an effluent standard or a limitation under this
                        chapter ...

                The district court shall have jurisdiction, without regard to the
                amount in controversy or the citizenship of the parties, to
                enforce such an effluent standard or limitation, or such an
                order, or to order the Administrator to perform such act or
                duty, as the case may. be, and to apply any appropriate civil
                penalties under § 1319(d) of this title.

33 U.S.C. § 1365(a). The term "effluent standard or limitation" is broadly defined in

the CWA as:

                For the purposes of this section, the term "effluent standard
                or limitation of this act" means (1) effective July 1, 1973, an
                unlawful act under subsection (a) of § 301 of this Act ...
                (6) a permit or condition thereof issued under § 402 of this
                Act, which is in effect under this Act . . .

33 U.S.C. § 1365(t). The terms of§ 301(a), 33 U.S.C. § 131l(a), state:




    14
       Subsection (b) requires that 60-day notice be provided prior to commencing an action under the
CWA. 33 U.S.C. § 1365(b). One of the grounds argued by the defendants in their motion to dismiss
was that the Village failed to comply with this notice requirement, as well as the notice requirement under
the CAA, 42 U.S.C. § 7604. However, as fully set forth in the Village's brief in the District Court
opposing the motion to dismiss, the CAA's notice requirement specifically does not apply to actions such
as this one brought pursuant to the CAA's regulation of new sources. Compare 42 U.S .C. § 7604(a)(l)
and (a)(2), with 42 U.S.C. § 7604(a)(3). And, because this is a "hybrid" claim alleging both CAA and
CWA claims with respect to the same project, the 60-day notice requirement of the CWA does not apply.
See Dague v. City of Burlington, 935 F.2d 1343, 1351-52 (2d Cir. 1991), rev'd on other grounds, 112
S.Ct. 2638 (1992) . The District Court did not address this issue.

                                                    28
      2:18-cv-02148-CSB-EIL # 21-3         Page 38 of 61



               Except as in compliance with this section and §§ 302, 306,
               307, 318, 402, and 404 of this Act, the discharge of any
               pollutant by any person shall be unlawful.

A violation of the quoted statutes is independently enforceable, regardless of any other

requirements. United States v. Frezzo Brothers, Inc., 602 F.2d 1123, 1127 (3rd Cir.

1979) (criminal prosecution for violation of 33 U.S.C. § 13ll(a)).

       The only exception to § 301(a) which could serve .to allow the illegal discharges

alleged in   11 38-42 of the Complaint   is the permit requirements of § 402 of the CWA,

33 U .S.C. § 1342. That section establishes the National Pollutant Discharge Elimination

System (NPDES), under which persons may obtain permits to discharge pollutants, if the

discharge will comply with specified requirements of the CWA. The Complaint alleges

an ongoing discharge in violation of§ 301(a) of CWA, and that Dayton Hudson did not

apply for or obtain an NPDES permit to discharge pollutants.

      As alleged in   1 36 of the Complaint,   the ongoing construction of the Distribution

Center constitutes "industrial activity" as defined in 40 C.F.R. § 122.26(b)(14). The

Complaint further alleges that because Dayton Hudson failed to apply for an NPDES

permit for operation of the Distribution Center not less than 90 days before commencing

industrial activity, Dayton Hudson is therefore engaged in an ongoing violation of the

CWA, pursuant to 33 U.S.C. § 1311, 1342 and 1365(a)(l) and (t), and 40 C.F.R.

§§ 122.2l(a) and (c)(l), 122.26(a)(l)(ii), (b)(l4)(viii) and (c)(l).

       The District Court dismissed the CWA claim for lack of subject matter

jurisdiction, concluding that the CWA's regulation of discharges into navigable waters

                                             29
         2:18-cv-02148-CSB-EIL # 21-3            Page 39 of 61




does not include discharges into groundwater which will "migrate" to such navigable

waters. The District Court erred because: (1) it failed to consider all of the violations

alleged in the Complaint; and (2) the discharge to groundwater under the circumstances

alleged in the Complaint is covered under the CWA.

         B.     The Discharge of Pollutants into Groundwater Which Will Migrate to
                Navigable Waters is Covered Under the Clean Water Act.

         The District Court concluded that the Village did not allege a claim upon which

relief could be granted under the CWA because the Act does not cover discharges solely

to groundwater, as groundwater is not among the "waters of the United States." Decision

and Order, pp. 6-7, citing, Kelley v. United States, 618 F. Supp. 103, 105-07 (W.D.

Mich. 1985). However, the Complaint alleges not merely a discharge to groundwater,

but a discharge of pollutants through a manmade, channelized system to a surface water

retention pond, the intentional exfiltration of pollutants and contaminants from that pond

into the shallow groundwater aquifer, and the migration and discharge of those pollutants

and contaminants into wetlands and other surface waters that are navigable waters of the

United States which are clearly covered by the CWA. 15 Complaint,                      11 50-52.      The

    15
      Indeed, a migrating plume of groundwater contamination has already polluted seven (7) nearby
drinking water wells, creating a health hazard for the seven homeowners residing directly east of the
construction site who, on October 14, 1993, received Drinking Water Health Advisories advising them
not to drink water from their wells. (Appx., pp. 93-99). The health advisories to several of the
homeowners indicated that their wells were in a "known contaminant plume." (Appx., pp. 96-99). The
original source of the contamination is currently unknown; however, what is known is that approximately
three months before the homeowners received the Health Advisories, Dayton Hudson had identified the
contamination in the groundwater beneath the construction site, and concluded that the contamination in
the vicinity of the residences was below the enforcement standards and preventive action limits. See
Braun Intertec, A Report to Target Stores (July 9, 1993) (Appx., pp. 73-81). Dayton Hudson was also
                                                                                           (continued .. .)

                                                    30
        2:18-cv-02148-CSB-EIL # 21-3            Page 40 of 61



District Court rejected this claim, stating: "The fact that groundwater pollution will

eventually migrate into waters of the United States does not ... bring such pollution

within the terms of the CWA." Decision and Order, p. 7. The District Court again cited

Kelley as support for its conclusion.

        This court, consistent with its past statements concerning the CWA, should decline

to adopt the holding of Kelley and the holding of the District Court in this case.                    In

United States v. Byrd, 609 F .2d 1204 (7th Cir. 1979), this court stated:

                The legislative history of the amendments establishes that
                Congress wanted to give the term "navigable waters" the
                "broadest possible constitutional interpretation". Conference
                Report, S. Rep. No. 236, 92d Cong., 2d Sess. 144, reprinted
                in [1972] U.S. Code Cong. & Admin. News, p. 3822. See
                also, Natural Resources Defense Council, Inc. v. Callaway,
                392 F. Supp. 685 (D.D.C. 1975).

Id. at p. 1209. See also United States v. Riverside Bayview Homes, Inc., 474 U.S. 121,

133 (1985) ("In adopting this definition of 'navigable waters,' Congress evidently

intended to repudiate limits that have been placed on federal regulation by earlier water

pollution control statutes and to exercise its powers under the Commerce Clause to

regulate at least some waters that would not be deemed 'navigable' under the classical

understanding of that term."). Because an interpretation of the term "navigable waters"

including both surface and subsurface waters that flow into navigable waters does not

violate any constitutional limitation, this Court should adopt such an interpretation.

    1
    5( ...continued)
aware that construction activities on the site have the potential to significantly change the groundwater
flow direction. Id.

                                                   31
      2:18-cv-02148-CSB-EIL # 21-3        Page 41 of 61



       The District Court correctly points out that the District Court for the Western

District of Michigan in Kelley held that the subsurface migration of groundwater to

navigable waters does not bring those waters within the jurisdiction of the CWA. See

Kelley, 618 F. Supp. at 1105, 1107. However, this legal issue has not been definitively

resolved. In Inland Steel Co. v. EPA, 901 F.2d 1419, 1422-23 (7th Cir. 1990), this

Court stated:

                [T]he legal concept of navigable waters might include
                groundwaters connected to surface waters--though whether it
                does or not is an unresolved question, Exxon Corp. v. Train,
                554 F. 2d 1310, 1312 n.1 (5th Cir. 1977); Kelley v.
                United States, 618 F. Supp. 1103, 1105-07 (W.D. Mich.
                1985); McClellan Ecological Seepage Situation v.
                Weinberger, 707 F. Supp. 1182, 1193-96 (E.D. Cal. 1988);
                c.f. United States v. Byrd, 609 F.2d 1204, 1209-11 (7th Cir.
                1979)--a well that ended in such connective groundwaters
                might be within the scope of the Act.

As the District Court in McClellan Ecological Seepage Situation v. Weinberger, 707

F. Supp. 1182, 1194 (E.D. Cal. 1988), stated: "[P]ermits might be required for

discharges to groundwater that has a direct hydrological connection to surface waters that

themselves constitute 'waters of the United States.'"

       On this appeal, this Court should decide whether the Village's allegations in the

Complaint that the discharge of pollutants caused by the ongoing construction of the

Distribution Center, and, in the future, by the operation of the Distribution Center, into

groundwater which is hydrologically connected to navigable waters states a claim upon




                                            32
         2:18-cv-02148-CSB-EIL # 21-3          Page 42 of 61




which relief can be granted under the CWA. If it does state a claim, the District Court

has jurisdiction over the Complaint in this case.

         Consistent with this Court's statement in Byrd that the term "navigable waters"

should be interpreted as broadly as constitutionally allowable, this Court should reject the

holding of Kelley, and hold that, where pollutants are discharged to groundwater which

has a direct hydrological connection to surface waters which are waters of the

United States, the discharge is illegal absent a permit under the CWA. The net result of

a discharge directly into navigable waters or a discharge into groundwater which then

flows into navigable waters is the same: navigable waters of the United States become

polluted.

         A series of decisions by this Court supports the conclusion that a discharge of

pollutants into groundwater which migrates into navigable waters is a discharge covered

by the CWA. In Hoffman Homes, Inc. v. Administrator, U.S. EPA, 961 F.2d 1310

(7th Cir. 1992), vacated, 975 F.2d 1554, on rehearing, 999 F.2d 256 (1993), 16 this

Court considered whether wetlands which are not adjacent to navigable waters are subject

to regulation under the CWA.           First, Judge Manion noted that "Congress' grant of

authority under the Clean Water Act extends to all waters, and their adjacent wetlands,

within constitutional reach under the Commerce Clause." Id., 961 F.2d at 1314; 999


    16
      While the decision in Hoffman Homes I (961 F.2d 1310) was vacated, this Court in Hoffman
Homes II reaffirmed the original mandate of Hoffman Homes I, and the text of the original decision was
incorporated by reference into the concurrence of Judge Manion. Hoffman Homes II, 999 F.2d at 262.
Therefore, language from Hoffman I will herein be cited to both the original opinion and to Judge
Manion's concurrence.

                                                 33
      2:18-cv-02148-CSB-EIL # 21-3        Page 43 of 61



F.2d at 262 (Manion, J., concurring). The opinion of Judge Manion then examined the

history of the CWA, as well as the Supreme Court's decision in Riverside Bayview and

concluded:

              The stated policy of the Act is "to restore and maintain the
              chemical, physical, and biological integrity of the nation's
              waters." 33 U.S.C. § 1251. The legislative history merely
              documents this section's concern for maintaining the
              ecological balance of our nation's waters .. Wetlands which
              are adjacent to open bodies of water control pollution and
              flooding in those waters, thus contributing to maintaining "the
              chemical, physical, and biological integrity of the nation's
              waters."     Accordingly, although it is difficult to say
              "wetlands" are "waters," the Supreme Court in Riverside held
              that adjacent wetlands are within the scope of the Act. But,
              wetlands which are not adjacent to open bodies of water,
              isolated wetlands, do not control pollution or flooding of any
              waters. Isolated wetlands do not contribute to maintaining
              "the chemical, physical, biological integrity of the nation's
              waters. " Accordingly, they are not within the scope of the
              Act.

Id., 961 F.2d at 1316 (citing cases); 999 F.2d at 262 (Manion, J., concurring).

       The question which must be resolved with respect to groundwaters is whether

groundwaters hydrologically connected to navigable waters "contribute to maintaining 'the

chemical, physical, biological integrity of the nation's waters.'" Id.

      In Riverside Bayview, the United States Supreme Court cited with approval the

following language from the Army Corps of Engineers, which underscores the intended

breadth of the CWA with respect to "connected" aquatic systems:

              "The regulation of activities that cause water pollution cannot
              rely on . . . artificial lines . . . but must focus on all waters
              that together form the entire aquatic system. Water moves in

                                             34
         2:18-cv-02148-CSB-EIL # 21-3            Page 44 of 61




                hydrologic cycles, and the pollution of this part of the aquatic
                system [wetlands], regardless of whether it is above or below
                an ordinary high water mark, or mean high tide line, will
                affect the water quality of other waters within that aquatic
                system.

                "For this reason, the landward limited of Federal jurisdiction
                under Section 404 must include any adjacent wetlands that
                form the border of or are in reasonable proximity to other
                waters of the United States, as these wetlands are part of this
                aquatic system."                             ·

Riverside Bayview, 474 U.S. at 133-34, citing 42 Fed. Reg. 37128 (1977). Under the

reasoning of the Supreme Court, it can reasonably be concluded that groundwaters which

are hydrologically connected to waters of the United States, such that together they "form

the entire aquatic system," will affect the other waters within that aquatic system and

should be considered "waters" under the CWA. 17 The argument in favor of such a

conclusion is particularly strong in this case because the area wetlands are hydrologically ·

connected to Silver Lake and Oconomowoc Lake, through both groundwater and surface

water discharges.




    17
      The Court in Riverside Bayview noted that while it is likely that not all wetlands will be of great
importance to connected bodies of water, this does not diminish the reasonableness of defining all such
adjacent wetlands as "waters," because in a case where the wetlands are in fact of little importance, the
Corps may allow for development or other uses of the wetland by issuing a permit. Riverside Bayview,
474 U.S . at 135 n.9, citing 33 C.F.R. § 320.4(b)(4) (1985). Likewise if the permitting authority
ultimately determines that the affected groundwater in this case is of little importance, it can issue a
permit allowing proper development. The point of the CWA is that it ensures that potentially harmful
development does not and cannot occur until that potential harm is examined pursuant to the permitting
process.

                                                   35
      2:18-cv-02148-CSB-EIL # 21-3       Page 45 of 61



      The dividing line between "adjacent" and "isolated" wetlands would appear to be

a logical model upon which to base this decision. Judge Manion explained that the basis

for this distinction was grounded in the Commerce Clause:

             The case law leaves little doubt that tributaries of navigable
             waters, interstate waters which are used to irrigate crops,
             support a fishery, or are visited by interstate travelers, and
             wetlands adjacent to such waters may be regulated under the
             Commerce Clause. Polluting such waters and their adjacent
             wetlands affects interstate commerce.

Hoffman Homes I, 961 F. 2d at 1319; Hoffman Homes II, 999 F.2d at 262 (Manion,

J., concurring). The ability of Congress, through the CWA, to regulate the pollution of .

groundwater would logically appear to be based upon the same analysis. With respect

to isolated groundwater, such as that considered by the District Court in McClellan

Ecological Seepage Situation, supra, pollution of such groundwater could not possibly

extend to water which affects interstate commerce. On the other hand, groundwater

which is adjacent to navigable waters, and through which pollutants can or will migrate

into navigable waters, do create the opportunity for pollution of water which will affect

interstate commerce.

      The conclusion of this Court in Hoffman Homes II is also helpful in this regard:

             The regulation [of EPA, 40 C .F.R. § 230.3(s)(3)] speaks of
             regulating wetlands and other bodies of water whose use,
             degradation or destruction "could" affect interstate commerce
             . . . . [T]he use of the word "could" indicates the regulation
             covers waters whose connection to interstate commerce may
             be potential rather than actual, minimal rather than
             substantial.


                                           36
      2:18-cv-02148-CSB-EIL # 21-3         Page 46 of 61



Hoffman Homes, Inc. v. Administrator, U.S.EPA, 999 F.2d 250 (7th Cir. 1993)

(emphasis supplied).      The clearly alleged hydrological connection between the

groundwaters at the Distribution Center site and adjacent navigable waters makes those

groundwaters "potentially" connected to interstate commerce.

       Therefore, consistent with the congressional mandate to "give the term 'navigable

waters' the 'broadest possible constitutional interpretation,"' Byrd, 609 F.2d at 1209,

groundwater which is hydrologically connected to navigable waters should be included

within the reach of CWA.       Under this construction, the Village's allegation that the

ongoing construction of the Distribution Center has discharged pollutants into

groundwater hydrologically connected to navigable waters states a claim under the CWA

over which the District Court has jurisdiction.

       C.     The District Court Failed to Consider Other Violations of the Clean
              Water Act Allea:ed in the Complaint.

       The District Court's decision with respect to the CWA was limited to its

conclusion that groundwater is not covered under the CWA.             Decision and Order,

pp. 6-7. However, as indicated above, the Village alleged not only that Dayton Hudson

failed to obtain a permit to discharge pollutants into the groundwater, but also that ( 1) in

commencing construction activity involving the disturbance of more than five acres of

land without applying for and obtaining a NPDES permit, Dayton Hudson violated the

CWA; and (2) the ongoing construction of the Distribution Center has already resulted

in ongoing and illegal discharges of stormwater, soil and sediment off the property and


                                             37
      2:18-cv-02148-CSB-EIL # 21-3       Page 47 of 61




into drainage ways and channels that flow into waters of the United States. Complaint,

11 36-43   (Appx., pp. 12-14).     These allegations are distinct from the allegations ·

concerning groundwater discharges, but were never ruled on or even discussed by the

District Court.     Because this is a de novo review, supra, p. 7,      and because the

determination of whether the facts alleged state a cause of action which properly invokes

federal subject matter jurisdiction is a question of law, this Court should determine

whether these additional CWA claims are viable.

              1.      The CWA Requires Persons to Obtain a Storm Water Discharge
                      Permit to Commence Construction Which Will Involve the
                      Disturbance of More Than Five Acres of Land Area.

      The Complaint alleges that "the ongoing construction of the Distribution Center

by Dayton Hudson has already resulted in, and upon information and belief will in the ·

future result in substantial discharges of storm water, soil and sediment off of the

property and into drainage ways and channels that flow into waters of the United States."

Complaint,   1 38   (Appx, p. 13). The U.S. EPA's NPDES Permit Regulations establish

a permitting program for discharges of storm water.         40 C.F.R. § 122.26.      The

regulations require persons to obtain a NPDES permit for such discharges "associated




                                           38
        2:18-cv-02148-CSB-EIL # 21-3             Page 48 of 61




with industrial activity." 40 C.F.R. § 122.26(a)(l)(ii). Section 122.26(b)(l4) of the

regulations defines industrial activity:

        (14) . . . The following categories of facilities are considered to be
        engaging in "industrial activity" for purposes of this subsection:



        (x) Construction activity including clearing, grading and excavation
        activities except: operations that result in the disturbance of less than five
        acres of total land area which are not part of a larger common plan of
        development or sale.

Section 122.26(c)(l)(ii) sets forth the application requirements applicable to Dayton

Hudson. The application must be submitted at least 90 days prior to commencing the

industrial activity. 40 C.F.R. § 122.21(c)(l). 18

        As alleged in the Complaint, the construction of the Distribution Center involves

the disturbance of approximately 100 acres. Complaint,             1 36 (Appx., p. 19). Therefore,
the construction is an "industrial activity" for which Dayton Hudson was required to

apply for an NPDES permit prior to commencing construction of the Distribution Center.




   18
      In addition to the requirement that the person must submit a permit application to U.S. EPA,
§ 122.26(a)(4) provides:

                (4) Discharges through large and medium municipal separate storm sewer
        systems. In addition to meeting the requirements of paragraph (c) of this section, an
        operator of a storm water discharge associated with industrial activity which discharges
        through a large or medium municipal separate storm sewer system shall submit, to the
        operator of the municipal separate storm sewer system no later than May 15, 1991. or
        180 days prior to commencing such discharge: the name of the facility; a contact person
        and phone number; the location of the discharge; a description, including the Standard
        Industrial Classification, which best reflects the principal products or services provided
        by each facility; and any existing NPDES permit number.

                                                   39
      2:18-cv-02148-CSB-EIL # 21-3       Page 49 of 61



The allegation that Dayton Hudson failed to apply for and obtain such a permit properly

alleges a cause of action under the CWA over which the District Court had jurisdiction.

             2.     The Notice of Intent Submitted by Dayton Hudson to WDNR
                    Does Not Constitute Compliance With the Clean Water Act.

       Dayton Hudson argued in the District Court that the submittal of a Notice of Intent

(NOi) to WDNR satisfied its obligations under federal law to submit an application for

a storm water permit prior to the commencement of construction. See Appx., pp. 61-72.

There are a number of problems with this theory. First, an NOi submitted to the State

is not an application for a permit meeting the requirements of 40 C.F.R. § 122.26(b)(l4)

and (c)(l)(ii). Second, Dayton Hudson commenced construction on June 4, 1993, and

the NOi was submitted to the State in April, 1993, less than 90 days prior to the

commencement of construction.       Third, and most importantly, due to the fact that

Wisconsin has never adopted or promulgated requirements consistent with the mandatory

federal regulations, the State has absolutely no authority to consider or review an NPDES

storm water permit application, much less issue the permit required by federal law.

      As indicated in WDNR's letter acknowledging receipt of Dayton Hudson's NOi,

WDNR is currently unable to issue storm water discharge permits because it has not

completed the necessary rulemaking. (Appx., p. 61). U.S. EPA's regulations allowing

States to establish NPDES permitting programs provide:

            All State Programs under this part must have legal authority to
      implement each of the following provisions and must be administered in
      conformance with each . . . :


                                           40
      2:18-cv-02148-CSB-EIL # 21-3       Page 50 of 61




              (9) § 122.26--(Storm water discharges)

40 C.F.R. § 123.25(a). In the absence of any administrative rules, it is impossible for

WDNR to "administer" a State Program. WDNR's suggestion that construction requiring

a storm water discharge permit can be "covered" by a permit to be issued at an

unspecified future date is obviously without merit. If, fo·r example, construction of the

Distribution Center were found to violate the proposed requirements of Wisconsin's

program, WDNR would be powerless to seek civil or criminal penalties for violation of

a nonexistent permit condition. See

40 C.F.R. § 123.27(a)(3) (requiring that State agencies administering a program have

available civil penalties and criminal remedies for the violation of permit conditions).

      Finally, the Complaint alleges specific and ongoing discharges by Dayton Hudson

without a permit. See, United States v. Freuo Brothers, supra; Complaint,       11 38-40
(Appx., p. 20) . Even if the NOi submitted to the State could be considered to be an

application for a "permit" or an actual "permit," the Complaint alleges specific and

ongoing discharges in violation of the "permit" and the federal regulations. Id. The

Complaint clearly alleges existing and ongoing violations of the Clean Water Act

cognizable under the citizen suit statute, 33 U .S.C. § 1365.




                                           41
      2:18-cv-02148-CSB-EIL # 21-3        Page 51 of 61




                                     CONCLUSION

       Given a common sense reading of the detailed allegations in the Complaint, much

less the liberal construction that the allegations are entitled to on a motion to dismiss

under Rule 12(b), Fed. R. Civ. P., the Complaint clearly alleges claims upon which relief

can be granted against the defendants under the Clean Air Act and the Clean Water Act

and therefore alleges claims over which the District Court has jurisdiction.

       For the reasons stated above, the Village of Oconomowoc Lake respectfully

requests that this Court reverse the decision of the District Court.

       Dated at Milwaukee, Wisconsin, this 15th day of November, 1993.


                                         FRIEBERT, FINERTY & ST. JOHN, S.C.
                                            William S. Roush, Jr. (#1001662)
                                            Matthew W. O'Neill (#1019269)


                                         By:     ~ A)c:)})if
                                               MtthewW. O'Neill
                                          Attorneys for Plaintiff-Appellant
                                           Village of Oconomowoc Lake
P.O. ADDRESS:
Two Plaza East - Suite 1250
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
(414) 271-0130




                                            42
       2:18-cv-02148-CSB-EIL # 21-3             Page 52 of 61



                                 CERTIFICATE OF SERVICE

        I, Matthew W. O'Neill, an attorney, hereby certify that I caused copies of

Plaintiff-Appellants's Brief and Plaintiff-Appellant's Appendix to be served upon counsel ·

of record, by placing the same in the United States mail, properly addressed and postage

prepaid on 15th day of November, 1993 .




OCONLAKE\PLEADING\USCA3380\PRIMARY .BRF\MWOFNL. N 15



                                                   43
2:18-cv-02148-CSB-EIL # 21-3   Page 53 of 61




    DISTRICT COURT DECISION AND ORDER

                  SEPTEMBER 24, 1993
           2:18-cv-02148-CSB-EIL # 21-3   Page 54 of 61              U.S. DIS't COUlff IMt Din W1SQ ,
                                                                                IIIL!D


                                                                            SEP 2 ·! 91
                                                             ..:.r              O'Cl.OCK        M
                           IN THE UNITED STATES DISTRICT COOR.            SOFRON I. NEDILSKY
                          FOR THE EASTERN DISTRICT OF WISCONSIN


         VILLAGE OF OCONOMOWOC LAKE and
         the TOWN OF SUMMIT,

                        Plaintiffs,

                  v.                                      Civil Action No. 93-C-0797

         DAYTON-HUDSON CORPORATION;
         GEORGE E. MEYER, Secretary; and
         the WISCONSIN DEPARTMENT OF
         NATURAL RESOURCES,
                        Defendants,

                  and

         CITY OF OCONOMOWOC,

                        Intervenor.


                                     DECISION AND ORDER


                  Plaintiffs Village of Oconomowoc Lake ("the Village") and

         the Town of Summit (the "Town") claim that the ongoing construction

         in the City of Oconomowoc ("the City") of a distribution center for

         Target Stores, a division of defendant Dayton-Hudson Corporation

         ("Dayton-Hudson"), violates the Clean Air Act and Clean Water Act

         because pollution permits necessary to the construction and

         operation of the center have not been properly issued.               On August

         27, 1993, defendants moved that this action be dismissed for lack

         of subject matter jurisdiction, or that the court abstain from

         deciding it because of pending state litigation.            For reasons

         stated below, the motion to dismiss will be granted.




                                                 1

,0 72A
              2:18-cv-02148-CSB-EIL # 21-3          Page 55 of 61




                                           I. The Clean Air Act Claim
                          Plaintiffs claim that when the distribution center becomes
              operational in August, 1994, the trucks and employee vehicles
              travelling to and from it will emit at least 300 tons of nitrogen
              oxides per year, as well as 260 tons of carbon monoxide per year.
              (Compl. at 1 27, Ex.Bat 1 5.)                  Because nitrogen oxides combine
              with other matter to form ozone, plaintiffs say, operation of the
              center will increase the level of ozone pollution in southeastern
              Wisconsin, where the ozone level already exceeds what it should be
              under the applicable National Ambient Air Quality Standard
              ("NAAQS").     (.I.sL..   at 1 27.)      Plaintiffs contend that under these
              circumstances, the Clean Air Act ("CAA"), 42 u.s.c. SS 7502(c) (5),
              7503, and Wisconsin's state Implementation Plan ("SIP"), Wis. Stat.
              S 144.30 et seq., require that prior to construction of the center,
              which began June 4, Dayton-Hudson obtain and the state issue a
              permit treating the center as a "major emitting facility" or "major
              stationary source" being constructed in an NAAQS "nonattainment
              area. " 1
                          No such permit was issued.                Rather, on May 19, 1993, the
              defendant Wisconsin Department of Natural Resources ("DNR") issued
              to Target Stores an "air pollution control permit" describing the
              center as a "minor, new, attainment air pollution source."
              Issuance of the permit was not, therefore, subject to the far more


                    1
                    Under the CAA, the EPA is required to establish an NAAQS for ·
              each of various air pollutants, and each state is required to
              develop and adopt a SIP, through which the NAAQS is to be attained.
              42 u.s.c. ss 7408-7410.
                                                             2

 \ 0 72A
\Rev. 8/82)
              ii     2:18-cv-02148-CSB-EIL # 21-3   Page 56 of 61




                   stringent standards applicable to the issuance of permit for

                   construction of a major emitting facility or major stationary

                   source in a nonattainment area.         See Wis. stat.§ 144.393; 42

                   u.s.c. § 7503(a).

                               Plaintiffs' suit challenging Dayton-Hudson's failure to

                   obtain such a permit is brought pursuant to Section 304(a) (3) of

                   the CAA, which provides in part that "any person may commence a
                                                                                            I
                   civil action.          against any person who proposes to construct or

                   constructs any new or modified major emitting facility without a
                                                                                            I
                                                                                            I
                   permit required under" parts c or D of the Act.        42 u.s.c. §
                                                                                            I
                   7604(a) (3).    Those parts provide, among other things, that permits

                   must be issued prior to the construction of any "major emitting          I
                   facility" or of any "major stationary source" in a nonattainment
                                                                                            I
                   area.     42 u.s.c. §§ 7475(a), 7502(c) (5).                             I
                               Defendants contend that the citizen-suit provision upon
                                                                                            I
                   which plaintiffs rely is inapplicable because the distribution

                   center is not a facility for which a permit is required under parts

                   c or D of the CAA. 2    Indeed, it is clear that the CAA does not

                   itself require a permit for a facility like the distribution

                   center.     Permits are required only for a "major emitting facility"

                   or "major stationary source," both of which refer to a "stationary


                           2Plaintiffs
                                    contend that because defendants' argument goes to
                    he substance of their federal claim, the motion to dismiss for
                    ack of jurisdiction (under Fed. R. Civ. P. 12(b) (1)) should be
                    reated instead as a motion to dismiss for failure to state a claim
                   (under Fed. R. Civ. P. 12(b) (6)), in which case no facts other than
                    hose alleged in the pleadings may be considered. The court need
                    at resolve this conceptual wrinkle, however, because its decision
                    oes not hinge on facts outside the complaint.
                                                           3


.:.0 72A
 Rev. 8/82)
               2:18-cv-02148-CSB-EIL # 21-3   Page 57 of 61




              . . • source" of pollution.           42    u.s.c.    S 7602(j).     "Stationary
              source" is defined to mean "any source of an air pollutant except
              those emissions resulting directly from an internal combustion
              engine for transportation purposes or from a nonroad engine or
              nonroad vehicle."      42   u.s.c.    S 7602(z) (emphasis added).              Because
              the distribution center will cause only the excepted type of
              emission, it cannot be a major emitting facility or major
              stationary source within the meaning of the CAA.                    Thus, the CAA
              does not by its own terms require that Dayton-Hudson obtain a
              permit for the center.
                        The exception for internal combustion engines to the
              permit requirements of Parts          c and Dis consistent with a related
              provision in Section 110 of Part A, 42                u.s.c.    S 7410, which sets
              forth the conditions to federal approval of state implementation
              plans.   That section provides that the Environmental Protection
              Agency ("EPA") may not require as a condition of approving a plan
              that the plan include a program for determining whether an
              "indirect source" of air pollution would cause or contribute to
              nonattainment of an NAAQS.           42    u.s.c.    S 7410(5) (A) (i).       "Indirect
              source" is defined to mean "a facility, building, structure,
              installation, real property, road, or highway which attracts, or
              may attract, mobile sources of pollution."                 42    u.s.c.   S
              7410(a) (5) (C)   (emphasis added).          There is no dispute that the
              distribution center falls within this definition and that,
              therefore, the EPA could not have required Wisconsin to include in



                                                           4

AO 72A
(Rev. 8/82)
                  2:18-cv-02148-CSB-EIL # 21-3   Page 58 of 61




                its SIP a program under which a permit for the center would have
                been necessary.
                          Plaintiffs point out, however, that although Wisconsin was
                not required to adopt an "indirect source review program," it has ·
                chosen to do so, and the program, along with the rest of the
                Wisconsin SIP, has been approved by the EPA in accordance with the
                CAA.   See 42   u.s.c. § 7410(a) (5) (A) (i).    As a result of that
                approval, plaintiffs contend, the requirements of the Wisconsin SIP
                have become, in effect, the requirements of the CAA.          Thus,
                plaintiffs say, if the SIP requires Dayton-Hudson to obtain a
                major-source permit prior to construction of the center, then the
                permit is also required under the CAA, and so the citizen-suit
                provision applies.
                          The difficulty with th~s analysis is that the pertinent
                citizen-suit provision refers only to permits "required under"
                Parts c or D of the Act, and nothing in those parts purports to
                incorporate by reference the permit requirements of an approved
                SIP.   This is significant, because when Congress intended to allow
                civil actions or enforcement actions based on noncompliance with
                the terms of a SIP, as opposed to the terms of the CAA, it made
                that clear.     Under a separate citizen-suit provision, for example,
                a federal suit may be brought against "any person • . • who is
                alleged to be in violation of . . . an emission standard or
                limitation under this Act," and such a standard or limitation is
                defined to include any "standard, limitation, or schedule
                established . . . under any applicable State implementation plan."

                                                        5

  ) 72A
.-1ev . 8/82)
               2:18-cv-02148-CSB-EIL # 21-3   Page 59 of 61




              42 u.s.c. SS 7604(a) (1), 7604(f) (4).          ~   Al§2 42 u.s.c. S
              7413(a) (1) (permitting EPA to issue orders requiring compliance
              with "an applicable implementation plan").
                        Thus, as the citizen-suit provision upon which plaintiffs
              rely refers only to permits required under Parts C and D of the
              Act, it cannot afford a basis for chal_lenging · the failure to issue
              or obtain a permit required under a state implementation plan.
              Because that is indeed the nature of the instant claim, the court
              lacks jurisdiction to hear it, and the claim must therefore be
              dismissed.
                                    II. The Clean Water Act Claim
                        The Clean Water Act ("CWA") prohibits the discharge of
              pollutants into the "waters of the United states" without a
              National Pollutant Discharge Elimination system ("NPDES") permit,
              which is to be issued by the EPA unless a state permit program has
              been adopted and approved.        33 u.s.c. SS 13ll(a), 1342(a), 1342(b).
              Plaintiffs claim that construction of the distribution center
              requires an NPDES permit because stormwater runoff from the
              construction site will be intentionally discharged from a large
              retention pond into the groundwater system, through which the
              polluted runoff will migrate "into nearby wetlands and surface
              waters that are waters of the United States."            (Compl. at 11 45-
              50.)   Plaintiffs further claim that an application for a stormwater
              discharge permit filed by Dayton-Hudson's general contractor on
              April 9, 1993, and the DNR's subsequent acceptance of the
              application, did not satisfy the requirements applicable to an

                                                       6

J 72A
, ev. 8/821
                2:18-cv-02148-CSB-EIL # 21-3   Page 60 of 61




              NPDES permit.     Indeed, plaintiffs claim, the state has failed to

              obtain federal authority to issue such permits.         (Comp!. at 1 66.)

                          Defendants contend that plaintiffs have failed to state a

              violation of the CWA because they allege that the stormwater will

              be directly discharged only into the groundwater system, and

              groundwater is not among the "waters of the United States." 3       This

              position finds direct support in Kelley v. United States, 618 F.

              Supp. 1103, 1105-1107 (W.D. Mich. 1985), where the court held,

              based on a thorough analysis of the CWA's legislative history and

              related caselaw, that the CWA does not cover "groundwater

              contamination."     Plaintiffs argue, however, that their case differs

              from Kelley because they have alleged that the polluted stormwater

              will migrate through the groundwater system into "nearby wetlands

              and surface waters."      But Kelley in fact involved a similar claim,

              which the court described as follows:

                          Plaintiffs further allege that these chemicals
                          contaminated the groundwater underlying the Air
                          Station and that the plume of contamination is
                          migrating downgradient in a north-easterly
                          direction through East Bay Township and
                          eventually discharging into the East Arm of Grand
                          Traverse Bay.

              Kelley, 618 F. Supp. at 1105.         The fact that groundwater pollution

              will eventually migrate into waters of the United States does not,

              therefore, bring such pollution within the terms of the CWA.

                          Thus, because plaintiffs' CWA claim is based on

              allegations of groundwater pollution, the claim must be dismissed.



                   3
                       See note 2, supra.

                                                       7

· .· 72A
  ev. 8182\
               2:18-cv-02148-CSB-EIL # 21-3   Page 61 of 61




                       IT IS THEREFORE ORDERED that defendants' August 27, 1

              motion to dismiss is GRANTED and this action DISMISSED.

                       Dated at Milwaukee, Wisconsin, this ~ a y of Septe

              1993.

                                                              BY THE COURT



                                                          1tn~~~
                                                               Senior Judge




                                                      8

. J 72A
 :ev. 8/82)
